AlleN, J.
Tbe statute (Rev., sec. 502) permits a defendant in actions for libel or slander to allege “both tbe truth of tbe matter charged as defamatory and any mitigating circumstances to reduce tbe amount of tbe damages; and, whether be prove tbe justification or not, be may give in evidence tbe mitigating circumstances,” but, in tbe absence of a plea in justification or mitigation, evidence of tbe truth of tbe charge is incompetent. Upchurch v. Robertson, 127 N. C., 128; Dickerson v. Dail, 159 N. C.; 541.
It follows that there is no error in excluding tbe evidence offered by tbe defendant.
No error.